Citation Nr: 1116932	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  05-29 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from June 1984 to June 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The May 2004 rating decision granted service connection for bilateral pes planus and assigned a 10 percent disability rating, effective July 1, 2004.  The July 2005 statement of the case increased this rating to 30 percent, also effective July 1, 2004.

In July 2007, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In November 2007, the Board remanded this case for additional development, and the case has been returned for further appellate review.


FINDING OF FACT

The Veteran's bilateral pes planus is manifested by marked pronation and marked inward displacement but not by extreme tenderness of plantar surfaces of the feet, severe spasm of the tendo achillis on manipulation, or lack of improvement by orthopedic shoes or appliances.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for the Veteran's bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 5276 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2010)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

However, for initial rating claims, where, as here, entitlement to disability benefits has been granted and an initial rating has been assigned, the original claim has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for entitlement to benefits has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 
 
Nevertheless, the Board does note that May 2005 and February 2008 letters advised the Veteran of the evidence needed to substantiate her increased rating claim.  These letters advised the Veteran of her and VA's responsibilities under VCAA, to include what evidence should be provided by her and what evidence should be provided by VA.  The February 2008 letter and a March 2006 letter also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of her claim, pursuant to the Court's holding in Dingess, supra

The Board notes that none of these letters was issued prior to the initial adjudication of the Veteran's claim in May 2004.  Her claim, however, was subsequently readjudicated in a July 2007 statement of the case and supplemental statements of the case dated in September 2005 and October 2009.  Thus, any deficiencies in the timeliness of these notice letters would not be prejudicial.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's VA medical records and her identified private medical records.  The Veteran also underwent VA examinations in connection with this claim in January 2004 and September 2009.

The Board finds that the January 2004 and September 2009 VA examination reports are adequate for the purpose of determining entitlement to an increased rating.  During the examinations, the examiners elicited from the Veteran her history of complaints and symptoms, conducted thorough physical examinations, and provided clinical findings detailing the examination results.  For these reasons, the Board concludes that the reports of the January 2004 and September 2009 VA examinations provide an adequate basis for a decision.

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

The Veteran in this case is in receipt of an initial 30 percent disability rating for bilateral pes planus under 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2010).  She essentially contends that a higher rating is warranted due to pain and functional impairment.

Specifically, the Veteran stated in her notice of disagreement that she has the same type of foot pain in her right foot that she had prior to her January 2003 right foot reconstructive surgery.  She reported that the pain has caused her to alter her lifestyle and that she cannot stand for any length of time.  She reported that she cannot clean her house without having her foot swell and that she cannot go grocery shopping without being in pain and having her foot swell.  She also stated that basic chores are sometimes difficult to perform as she continues to massage her foot and generally uses a can to get around.  She provided similar testimony of her functional impairment at her July 2007 Board hearing.  In her September 2005 substantive appeal, the Veteran asserted that she believed a 50 percent rating is warranted because orthopedic shoes and appliances do not improve her condition.  

Diagnostic Code 5276 assigns a 30 percent rating for acquired bilateral flatfoot that is severe, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  

Diagnostic Code 5276 assigns a 50 percent rating for bilateral acquired flatfoot that is pronounced with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.

Having reviewed the complete record, the Board finds the most probative evidence of record for the period on appeal appears in the January 2004 and September 2009 VA examination reports.  

The January 2004 VA examination report notes that the Veteran had surgery for flat foot reconstruction in January 2003.  She was not experiencing any benefits from this surgery at the time of the VA examination, and she described having almost constant pain that can easily reach 8/10 in intensity.  On examination, the Veteran's feet were flat.  Dorsalis, pedis, and posterior tibialis pulses were full and intact.  Neurovascular status of the lower right extremities was intact.  The examiner noted pain on weight bearing activities and that the Veteran is no longer able to stand for prolonged periods of time.  

The September 2009 VA examination report notes marked pronation of both feet.  Arches were not present on weight bearing or non-weight bearing.  There was no pain on manipulation of the left foot, but there was pain on manipulation of the right foot.  There was marked displacement on weight bearing of both Achilles.  The left foot was partially correctable with manipulation, and there was no pain or spasm on manipulation.  The right foot was not correctable with manipulation, and there was pain but no spasm on manipulation.  There was evidence of tenderness on the right foot but not on the left foot.  Midfoot malalignment was correctable on the left foot but not on the right foot.  Midfoot manipulation was not painful in either foot.  It was noted that the Veteran wears a PTB brace on the right leg/shoe, and that its effectiveness is fair.  The impression from a March 2008 right foot x-ray was that the Veteran had mild pes planus and a plantar heel spur. 

The Veteran's VA medical records characterize her pes planus as "severe," and her private medical records reflect a degree of severity that is consistent with that which is depicted in the VA examination reports.  VA medical records from August 2006 and March 2008 and a September 2006 private record, for example, all note pain on palpation of the sinus tarsi but do not reflect extreme tenderness of plantar surfaces of the feet or severe spasm of the tendo achillis on manipulation.

Based on this evidence, the Board finds that entitlement to a 50 percent rating is not warranted under Diagnostic Code 5276.  The Board acknowledges that the Veteran does have marked pronation and marked inward displacement bilaterally.  However, these particular symptoms are also listed under the 30 percent rating criteria.  The 30 percent rating expressly notes objective evidence of marked deformity, such as pronation, while inward displacement may be considered a form of deformity that would be covered under the 30 percent rating criteria.

Even if inward displacement is not considered to have been contemplated under the 30 percent criteria, an increased rating must still be denied based on the Board's finding that the remaining 50 percent rating criteria are not suggested by the evidence of record.  Specifically, there is no suggestion of extreme tenderness of the plantar surface of the left foot, while the tenderness of the right foot that was found during the September 2009 VA examination and in the VA and private treatment records is not characterized in a manner that suggests extreme tenderness.  There was pain on manipulation of the right tendo achillis, but there was no spasm (severe or otherwise), and there was neither pain or spasm on manipulation of the left tendo achillis.  

The Veteran's left foot does not require an orthopedic shoe or appliance, while she does get fair relief from the brace she uses on her right foot.  She also testified at her July 2007 hearing that the brace does help her.  The Board acknowledges the Veteran's contention that the brace does not completely relieve her symptoms.  However, the Board does not interpret Diagnostic Code 5276 to require the assignment of a 50 percent rating for anything less than complete symptom relief.  Rather, the Board finds that the Veteran in the case at hand does not satisfy the final 50 percent rating criterion because her disability has improved with use of the brace.  

The Board has also considered whether the Veteran should receive a higher rating under one of the other diagnostic codes for rating disabilities of the foot.  Such disabilities are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5276 through 5284.  Of these, the Board need not consider Diagnostic Codes 5277 (weak foot), 5279 (metatarsalgia), 5280 (hallux valgus), 5281 (hallux rigidus), or 5282 (hammer toe), as none of these diagnostic codes offers a rating in excess of the Veteran's current 30 percent for bilateral pes planus.  

The Board further finds that an increased rating is not warranted under Diagnostic Codes 5278 (claw foot) or 5283 (malunion or nonunion of tarsal or metatarsal bones), as neither condition is found on examination or attributed to the Veteran's service-connected flatfeet.  

Finally, the Board has considered whether it would be appropriate to assign a higher rating under Diagnostic Code 5284 (other foot injuries).  The Board finds, however, that Diagnostic Code 5284 is not the most appropriate code to use because it is a very general, catch-all provision which is intended to cover a variety of foot disabilities.  On the other hand, Diagnostic Code 5276 expressly contemplates the exact anatomical location, symptomatology, and functions that are affected by pes planus.  Therefore, the Board finds that the current 30 percent rating for bilateral pes planus is most accurately assigned under the specific provisions of Diagnostic Code 5276, acquired flatfoot.  The Board finds that this is consistent with what the Court has referred to as "the canon of interpretation that the more specific trumps the general."  See Zimick v. West, 11 Vet. App. 45, 51 (1998) ("a more specific statute will be given precedence over a more general one . . . .") (quoting Busic v. United States, 446 U.S. 398, 406 (1980)); see also Kowalski v. Nicholson, 19 Vet. App. 171, 176-77 (2005).  Therefore, the specific diagnostic code, Diagnostic Code 5276, which rates acquired flatfoot, is properly applied here, rather than the more general Diagnostic Code 5284.

In short, the Board finds that the disability picture represented by the above evidence does not meet the criteria for an evaluation greater than 30 percent.  As discussed above, the medical evidence shows that while the Veteran does have marked pronation and marked inward displacement.  However, the medical evidence of record does not demonstrate extreme tenderness of plantar surfaces of the feet, severe spasm of the tendo achillis on manipulation, or that her pes planus is not improved by orthopedic shoes or appliances.  As the evidence preponderates against the claim, the benefit-of-the-doubt doctrine is inapplicable, and an increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

In reaching this conclusion, the Board also has considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected bilateral pes planus is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

In short, there is nothing in the record to indicate that the service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial evaluation in excess of 30 percent for bilateral pes planus is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


